MEMORANDUM DECISION
                                                              May 13 2015, 10:43 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Chad A. Montgomery                                       Gregory F. Zoeller
Lafayette, Indiana                                       Attorney General of Indiana
                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Richard A. Gill,                                         May 13, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A02-1408-CR-594
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court.
State of Indiana,                                        The Honorable Randy J. Williams,
                                                         Judge.
Appellee-Plaintiff
                                                         Cause No. 79D01-1311-FA-16




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 1 of 20
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Richard A. Gill (Gill), appeals his conviction of three

      Counts of child molesting, Class A felonies, Ind. Code § 35-42-4-3(a)(1) (2012);

      one Count of sexual misconduct with a minor, a Class B felony, I.C. § 35-42-4-

      9(a)(1) (2012); one Count of sexual misconduct with a minor, a Class C felony,

      I.C. § 35-42-4-9(b)(1) (2012); and five Counts of child molesting, Class C

      felonies, I.C. § 35-42-4-3(b) (2012).


[2]   We affirm.


                                                   ISSUES

[3]   Gill raises three issues on appeal, which we restate as follows:

      (1) Whether the State presented evidence beyond a reasonable doubt to support

      Gill’s conviction;

      (2) Whether the trial court abused its sentencing discretion; and

      (3) Whether Gill’s sentence is inappropriate in light of the nature of the offense

      and his character.


                           FACTS AND PROCEDURAL HISTORY

[4]   In approximately 2002, Gill began dating Misty Ramirez (Ramirez). Soon

      thereafter, Ramirez and her three young children—sons, B.B., born June 26,

      1997, and A.R., born July 10, 2001; and daughter, V.B., born November 20,

      1998—moved into Gill’s house. At some point, they relocated to a larger

      home, located at 1718 Rainey Street in Lafayette, Tippecanoe County, Indiana.

      On January 4, 2005, Ramirez gave birth to her third son, L.G.—her only child


      Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 2 of 20
      with Gill. As neither Gill nor Ramirez were legally divorced from their first

      spouses, they never got married. However, they lived together for over eleven

      years, and during that time, Ramirez’ children considered Gill to be their

      stepfather. For the majority of their relationship, Gill was unemployed, so he

      primarily stayed home with the children while Ramirez worked.


[5]   When V.B. was about seven or eight years old, Gill asked her to come into his

      bedroom one morning when Ramirez was not at home and while her brothers

      were still asleep. Gill asked V.B. to rub and scratch his back, and V.B.

      complied. At Gill’s request, V.B. moved her hands lower so that she was

      rubbing Gill’s hips. Gill then instructed V.B. to lay in front of him so that he

      could scratch her back. Gill began rubbing V.B.’s back but then moved down to

      her hips and eventually reached over to rub “the front part of [her] vagina” over

      the top of her pajamas. (Tr. p. 131). V.B. indicated that she could feel Gill’s

      erect penis—i.e., “a bump”—pressed against her butt. (Tr. p. 132). As an

      excuse to “get away” from Gill, V.B. stated that she needed to use the restroom.

      (Tr. p. 132). V.B. did not report the incident to Ramirez or anyone else.


[6]   In January of 2008, just after his third birthday, L.G. became very ill. After he

      was diagnosed with viral meningitis, L.G. was transported to Riley Hospital for

      Children in Indianapolis, Indiana, where he remained hospitalized for nearly

      three months. Throughout L.G.’s hospitalization, Gill stayed with him during

      the week and Ramirez remained in Lafayette to work and to care for the other

      children. Then, on the weekends, Ramirez stayed with L.G. in Indianapolis

      while Gill returned to Lafayette to care for B.B., V.B., and A.R. On those


      Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 3 of 20
      weekends that Gill was home with the children, he would ask V.B. to come into

      his bedroom in order to scratch his back and would end up “just rubbing [and]

      touching [her] vagina.” (Tr. p. 136). At least once, A.R. came downstairs and

      saw V.B. on Gill’s bed with his hand “[i]n her private part.” (Tr. p. 193).

      When A.R. questioned V.B. about what he saw, V.B. refused to discuss it.

      Similarly, B.B. once walked past Gill’s bedroom and saw V.B. sitting on the

      floor with Gill’s hand down the front of her skirt. When Gill saw that B.B. was

      watching, he removed his hand without saying anything.


[7]   On March 30, 2008, L.G. was released from the hospital. On some night

      thereafter, V.B. was asleep in her bed when she awoke to “a bad sharp pain in

      [her] butt.” (Tr. p. 133). She turned her head and saw Gill standing over her

      with his pants down, and she realized that her own pajama pants had also been

      pulled down. The next day, V.B. complained to Ramirez that her butt was sore

      and bleeding. Believing that her skin was “probably just dry[,]” Ramirez

      suggested that V.B. apply lotion to her butt. (Tr. p. 135).


[8]   For a few years, Gill did not commit any further acts of molestation against

      V.B. However, when V.B. turned twelve, Gill started fondling her again. He

      regularly asked V.B. for hugs, during which he would place his hands inside her

      pants and “rub on the front part of [her] vagina.” (Tr. p. 138). Gill would also

      ask V.B. to grab his penis. Gill explained to V.B. that “it was normal to mess

      around because [she] was young and [she] would be experienced when [she]

      was older.” (Tr. p. 150). V.B. told her two best friends that Gill was touching




      Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 4 of 20
       her, but when they insisted on reporting the matter to the school counselor,

       V.B. said that she had lied and stopped speaking to her friends.


[9]    Between the ages of twelve and fourteen, Gill frequently touched V.B. with his

       penis. “He would spit on his hand and . . . rub it on his thing and he would spit

       on his hand and rub it on the inner of [her] vagina.” (Tr. p. 147). At times, Gill

       attempted to kiss V.B., but she would only allow him to kiss her on the cheek.

       Gill would also kiss V.B.’s neck, and he would tell her to squeeze her breasts

       together while he fondled and licked them. B.B. often would see Gill hugging

       V.B. with his hands placed on her butt, and one evening after he had been in a

       fight with Gill, B.B. told Ramirez that Gill was touching and hurting V.B. B.B.

       said that Ramirez “yelled at [V.B.] and said . . . if you’re telling the truth I don’t

       want you in this house.” (Tr. p. 214). According to Ramirez, when B.B.

       mentioned the sexual abuse, she questioned V.B., but V.B. denied it.


[10]   Gill had vaginal intercourse with V.B. for the first time when she was thirteen

       years old. He took her down to the basement, pulled her pants halfway down,

       and started rubbing her vagina and touching and licking her breasts while she

       touched his penis. He then told V.B. to lay down on the futon, and he removed

       her pants, held her legs up, and inserted his penis into her vagina. She asked

       him to stop because it was painful, and Gill explained that it was going to hurt

       because it was her first time. When V.B. continued to complain about the pain,

       Gill suggested that they “try it from the butt” instead. (Tr. p. 139). Gill

       inserted his penis into V.B.’s anus, which “hurt worse than it did on the front

       side.” (Tr. p. 139). She asked Gill to stop, and she observed that semen came


       Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 5 of 20
       out of his penis “when he pulled it out.” (Tr. p. 140). V.B. stated that her butt

       “started bleeding again after that.” (Tr. p. 139). On another occasion when

       V.B. was thirteen years old, Gill and V.B. were standing in the basement

       doorway, and he directed V.B. to pull her pants down and proceeded to rub his

       penis on V.B.’s vagina. He then put a condom on his penis and inserted it in

       her vagina, causing V.B. pain. However, a noise on the staircase prompted Gill

       to stop, so V.B. pulled up her pants and ran to the restroom.


[11]   In December of 2012, a month after V.B.’s fourteenth birthday, Gill again

       initiated sexual intercourse with V.B. Because V.B. was experiencing her first

       menstrual cycle, the penetration caused her to get blood on the carpet, so Gill

       stopped in order for V.B. to clean up the blood. For the next few months, V.B.

       did not menstruate, and she became concerned that she was pregnant. V.B.

       shared this information with Gill, who advised her to punch herself in the

       stomach. In February of 2013, V.B. stole a pregnancy test from a CVS, which

       confirmed that she was not pregnant. Gill told V.B. that if she ever told

       anyone, she and her siblings would be sent to different foster homes.


[12]   On March 11, 2013, allegations of physical and sexual abuse concerning V.B.

       were reported to the Indiana Department of Child Services (DCS). DCS

       arranged for V.B. to be picked up from school and transported to the Hartford

       House—a neutral, child-friendly environment—for a forensic interview. V.B.

       explicitly informed the investigator that she had never been sexually abused.

       The following day, a DCS assessment worker interviewed Gill, Ramirez, B.B.,

       and A.R. at the family’s home. Gill and Ramirez sat in the room during A.R.’s


       Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 6 of 20
       interview, and A.R. indicated that he was not aware of any sexual abuse. B.B.,

       who was interviewed separately, also denied having any knowledge about

       sexual abuse involving V.B. Gill informed DCS “[t]hat he would never touch

       [V.B.]. He loved her like they were his children and he would never do that to

       her.” (Tr. p. 54). DCS concluded that the allegations were unsubstantiated.


[13]   In early 2013, V.B. began dating a schoolmate, E.R. During their spring break,

       E.R. stayed at V.B.’s house. On March 28, 2013, while Ramirez was out of the

       house, V.B. and E.R. were upstairs watching television. When V.B. excused

       herself to use the restroom downstairs, Gill intercepted her and proceeded to

       fondle her. Gill pulled V.B.’s pants halfway down and was rubbing his penis

       against her vagina when they heard a creek on the staircase and realized that

       E.R. had witnessed their interaction. E.R. confronted Gill about what he saw,

       but Gill tried to convince E.R. that nothing had happened. The next night,

       E.R. wrote a letter to V.B. stating that he needed to take a break from their

       relationship as he could not deal with the fact that Gill was “touching” her.

       (State’s Exh. 24).


[14]   At the beginning of April 2013, Ramirez contacted her sister, Melissa Duarte

       (Duarte), via Facebook and stated that she needed to get herself and the

       children out of the house immediately. Duarte, who lives in Houston, Texas,

       drove through the night. When she reached Lafayette on April 9, 2013, Duarte

       was concerned about Gill’s reaction to removing the children from the home, so

       she contacted the Lafayette Police Department for assistance. As Duarte was

       driving Ramirez and all four children out of town, Ramirez indicated that Gill


       Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 7 of 20
       had been sexually molesting V.B., at which point V.B. broke down crying.

       Duarte dropped Ramirez off in Kentucky to meet a boyfriend and then

       continued on to Texas with the children. Along the way, the children opened

       up to Duarte about what had been going on in their home. On April 10, 2013,

       Duarte took V.B. to Texas Children’s Hospital for a sexual assault examination

       because V.B. “was complaining of dysuria, which is pain with urination,

       vaginal discharge and then rectal pain.” (Tr. p. 300). The Texas Department of

       Family and Protective Services subsequently interviewed V.B., B.B. and A.R.,

       all of whom confirmed that Gill had been molesting V.B. The three children

       also explained that they had initially denied the allegations because they were

       afraid they would be punished and that their family would be split up. Texas

       authorities relayed the results of their investigation to the Indiana authorities.


[15]   On November 13, 2013, the State filed an Information, charging Gill with

       Counts I, II, IV, and V, child molesting as Class A felonies; and Count III,

       attempted child molesting, a Class A felony. On March 11, 2014, the State filed

       an amended Information, adding Counts VI, VII, IX, X and XI, child molesting

       as Class C felonies; and Counts VIII and XII, sexual misconduct with a minor

       as Class C felonies. On July 15-17, 2014, a jury trial was conducted. When the

       State rested its case-in-chief, it moved to amend Count V of the Information

       from a Class A felony child molesting to a Class B felony sexual misconduct

       with a minor. With no objection from Gill, the trial court granted the State’s

       motion. At the close of the evidence, the jury returned a guilty verdict on




       Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 8 of 20
       Counts I, II, IV, V, VI, VII, VIII, IX, X, and XI, and the trial court entered a

       judgment of conviction on the same. Gill was acquitted of Counts III and XII.


[16]   On August 14, 2014, the trial court conducted a sentencing hearing and

       imposed terms of forty years on Count I, thirty years each on Counts II and IV,

       ten years on Count V, eight years each on Counts VI and VII, and four years

       each on Counts VIII, IX, X, and XI. The trial court ordered the sentences for

       Counts I, VI, and VII to run concurrently, the sentences on Counts II, IV, IX,

       X, and XI to run concurrently, and the sentences on Counts V and VIII to run

       concurrently. The trial court further ordered that the three concurrent

       sentencing groups should run consecutively, resulting in an aggregate sentence

       of eighty years, fully executed in the Indiana Department of Correction.


[17]   Gill now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

                                         I. Sufficiency of the Evidence

[18]   Gill claims that there is insufficient evidence to support his conviction as to

       Counts I, II, and IV, child molesting as Class A felonies; and Count V, sexual

       misconduct with a minor as a Class B felony. Our standard of review for

       sufficiency of the evidence claims is well established. On appeal, this court will

       not reweigh the evidence or assess the credibility of witnesses, and “[w]e

       consider only the probative evidence and reasonable inferences supporting the

       verdict and consider conflicting evidence most favorable to the verdict.” Stetler

       v. State, 972 N.E.2d 404, 406 (Ind. Ct. App. 2012), trans. denied. We will uphold


       Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 9 of 20
       the conviction “unless no reasonable fact-finder could find the elements of the

       crime proven beyond a reasonable doubt.” Id. Thus, it is “not necessary that

       the evidence overcome every reasonable hypothesis of innocence.” Feyka v.

       State, 972 N.E.2d 387, 392 (Ind. Ct. App. 2012), review denied. Rather, we will

       find sufficient evidence so long as an inference may reasonably be drawn

       therefrom to support the verdict. Id. We now address each Count in turn.1


                                                        A. Count I

[19]   Count I of the Information charged Gill with child molesting as a Class A

       felony. In order to uphold his conviction, the State was required to prove

       beyond a reasonable doubt that Gill, being at least twenty-one years of age,

       “perform[ed] or submit[ted] to sexual intercourse or deviate sexual conduct”

       with V.B. when she was less than fourteen years old. I.C. § 35-42-4-3(a)(1)

       (2012). Pursuant to Indiana Code section 35-31.5-2-302, “‘[s]exual intercourse’

       means an act that includes any penetration of the female sex organ by the male

       sex organ.” On the other hand, “[d]eviate sexual conduct” is defined, in part,

       as “an act involving . . . a sex organ of one (1) person and the mouth or anus of

       another person.” I.C. § 35-31.5-2-94(1) (2012).


[20]   In this case, the Information refers to “an act involving the penis of [Gill] and

       the anus of V.B.” (Appellant’s App. p. 23). As the State clarified at trial, this

       charge pertains to the instance in which V.B. was awakened by a sharp pain in




       1
           Gill does not challenge the sufficiency of the evidence supporting his conviction of Counts VI through XI.



       Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015              Page 10 of 20
       her anus when she was approximately nine years old. Gill now contends that

       no inference can be drawn from the evidence to establish that he “placed his

       penis in [V.B.’s] anus.” (Appellant’s Br. p. 10). Specifically, Gill argues that

       the evidence is insufficient because V.B. did not testify that she actually

       observed Gill’s penis or the penetration of her anus therewith; the hospital

       records do not specify that her anus was evaluated; and there were no eye

       witnesses to the event. (Appellant’s Br. p. 10). We disagree.


[21]   It is well established that “[t]he uncorroborated testimony of the victim, even if

       the victim is a minor, is sufficient to sustain a conviction of child molesting.”

       Feyka, 972 N.E.2d at 393. “This is true even if there are inconsistencies in the

       child victim’s own testimony.” Id. In the present case, V.B. testified that she

       felt a sharp pain in her butt and saw that Gill was standing over her with his

       pants pulled down. The next day, she was sore and informed Ramirez that her

       butt was bleeding. During the trial, the State asked V.B. whether she had felt

       Gill’s penis inside her anus or just “between [her] buttocks,” and V.B.

       unambiguously stated that Gill had penetrated her anus. (Tr. p. 134).


[22]   Our court has previously held that “contact with the anus” is all that is required

       to constitute sexual deviate conduct. Riehle v. State, 823 N.E.2d 287, 293 (Ind.

       Ct. App. 2005) (emphasis added), trans. denied. Here, V.B.’s testimony clearly

       establishes that Gill made contact with her anus, and based on the fact that

       Gill’s pants had been pulled down, the jury could reasonably infer that he used

       his penis to do so. See Mastin v. State, 966 N.E.2d 197, 202 (Ind. Ct. App. 2012)

       (“Penetration can be inferred from circumstantial evidence.”), trans. denied.


       Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 11 of 20
       Because it was within the province of the jury to find V.B.’s testimony credible,

       we find that there is sufficient evidence to affirm Gill’s conviction as to Count I,

       Class A felony child molesting. See Feyka, 972 N.E.2d at 393.


                                                   B. Count II

[23]   Count II of the Information also charged Gill with child molesting as a Class A

       felony, stating that “on a different occasion than Count I,” Gill performed or

       submitted to an act involving his penis and V.B.’s anus. (Appellant’s App. p.

       24). Gill contends that “[t]he record does not reflect any testimony that could

       reasonably be inferred that [he] performed or submitted to . . . deviate sexual

       conduct involving his penis and V.B.’s anus” distinct from the evidence relied

       upon in Count I. (Appellant’s Br. p. 11). Again, we disagree.


[24]   V.B. testified that when she was thirteen years old, Gill took her down to the

       basement and engaged in sexual intercourse with her. However, when V.B.

       indicated that it was too painful to continue, Gill suggested that they “try it

       from the butt.” (Tr. p. 139). According to V.B., Gill’s penis went inside her

       anus, causing her to bleed. Again, as “[t]he uncorroborated testimony of a

       child victim is sufficient to support a conviction for child molesting[,]” we find

       that there is sufficient evidence to support Gill’s conviction as to Count II, Class

       A felony child molesting. Kindred v. State, 973 N.E.2d 1245, 1259 (Ind. Ct.

       App. 2012), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 12 of 20
                                                  C. Count IV

[25]   Count IV of the Information charged Gill with a third count of Class A felony

       child molesting, alleging that Gill performed or submitted to an act involving

       his penis and V.B.’s vagina. On appeal, Gill contends that the evidence is

       insufficient to sustain his conviction on this charge because “no inference can

       be drawn from V.B.’s testimony that [he] placed his penis in her vagina. The

       only statement was from V.B., no eye witnesses, and no sexual evaluation

       performed.” (Appellant’s Br. p. 11). Again, we find no merit in Gill’s

       argument. As we have already stated, eye witnesses and medical evaluations

       are not required to establish the crime of child molestation. See Feyka, 972
N.E.2d at 393.


[26]   At trial, the State tied this charge to the encounter in which Gill wore a

       condom. V.B. testified that when she was thirteen years old, Gill—after

       “rubbing [his penis] on the front of [her] vagina”—put a condom on and “tried

       going in but it hurt.” (Tr. p. 142). V.B. explained that they were subsequently

       interrupted by a noise on the staircase, which prompted her to pull up her pants

       and retreat to the restroom. In order to prove that a defendant performed or

       submitted to sexual intercourse, the child molestation statute “does not require

       that the vagina be penetrated, only that the female sex organ be penetrated.”

       Mastin, 966 N.E.2d at 202. Thus, proof of the slightest “[p]enetration of the

       external genitalia, or vulva, is sufficient” to sustain a conviction. Id.

       Accordingly, we find that V.B.’s testimony that Gill tried to insert his penis in

       her vagina and that it caused her pain is sufficient to establish penetration—i.e.,


       Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 13 of 20
       sexual intercourse. Therefore, we affirm his conviction as to Count IV, Class A

       felony child molesting.


                                                   D. Count V

[27]   Count V of the Information, as amended, charged Gill with sexual misconduct

       with a minor as a Class B felony. In order to sustain Gill’s conviction, the State

       had to prove beyond a reasonable doubt that Gill, being at least twenty-one

       years of age, “perform[ed] or submit[ted] to sexual intercourse or deviate sexual

       conduct” with V.B. when she was “at least fourteen (14) years of age but less

       than sixteen (16) years of age.” I.C. § 35-42-4-9(a)(1) (2012). The Information

       specifically alleges that Gill performed or submitted to an act involving his

       penis and V.B.’s vagina when V.B. was fourteen years old.


[28]   Gill contends that there is no evidence from which it “could reasonably be

       inferred that [he] performed or submitted to sexual intercourse . . . when V.B.

       was fourteen (14) years of age.” (Appellant’s Br. p. 12). Rather, he asserts that

       “[t]he only such acts that were testified to by V.B. regarding vaginal sex”

       involved two instances when she was thirteen years old, as charged in Counts

       III and IV. (Appellant’s Br. p. 12). We, again, disagree.


[29]   V.B.’s fourteenth birthday was on November 20, 2012. V.B. distinctly

       remembered that she was fourteen years old at the time of her first menstrual

       cycle. She testified that in December of 2012, Gill “wanted to do something”

       with her. (Tr. p. 145). However, she was menstruating at the time, so when

       Gill was “putting it in[,]” she “got blood on the carpet.” (Tr. p. 145).



       Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 14 of 20
       According to V.B., Gill stopped because she “had to clean up the . . . spot of

       blood on the floor.” (Tr. p. 145). For the next few months, V.B. did not

       menstruate, so she became concerned that Gill had impregnated her. At trial,

       V.B. described that Gill had instructed her to punch herself in the stomach in

       case she was pregnant, and she further admitted that she had stolen a pregnancy

       test, which yielded a negative result. Based on this evidence, we find that a jury

       could reasonably infer that Gill had performed or submitted to sexual

       intercourse with V.B. when she was fourteen years old, and we affirm Gill’s

       conviction as to Count V, Class B felony sexual misconduct with a minor.


                                   II. Trial Court’s Sentencing Discretion

[30]   Next, Gill claims that the trial court abused its discretion in imposing an

       aggregate sentence of eighty years. Initially, we note that a Class A felony

       carries a term of imprisonment between twenty and fifty years, with thirty years

       being the advisory sentence. I.C. § 35-50-2-4 (2012). On Count I, Gill was

       sentenced to forty years, and on Counts II and IV, he received the advisory

       sentence. The minimum and maximum sentences for a Class B felony are six

       years and twenty years, respectively, with an advisory sentence of ten years.

       I.C. § 35-50-2-5 (2012). On Count V, Gill was sentenced to the advisory term.

       Finally, a Class C felony is punishable by a sentence ranging from two years to

       eight years, with an advisory sentence of four years. I.C. § 35-50-2-6(a) (2012).

       On Counts VI and VII, Gill was sentenced to the maximum term of eight years,

       and on Counts VIII, IX, X, and XI, Gill received the advisory sentence.




       Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 15 of 20
[31]   Trial courts are vested with sound discretion in matters of sentencing and may

       impose any sentence that is authorized by statute. Anglemyer v. State, 868
N.E.2d 482, 490, clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). On appeal, we

       review sentencing decisions only for an abuse of discretion. Id. It is an abuse of

       discretion if the trial court’s “decision is ‘clearly against the logic and effect of

       the facts and circumstances before the court, or the reasonable, probable, and

       actual deductions to be drawn therefrom.’” Id. (quoting K.S. v. State, 849
N.E.2d 538, 544 (Ind. 2006)). With respect to sentencing, we may find an

       abuse of discretion if the trial court fails to enter a sentencing statement, enters a

       finding of aggravating and mitigating factors that are unsupported by the

       record, omits reasons that are clearly supported by the record but are advanced

       for consideration, or includes reasons that are improper as a matter of law.

       Gomillia v. State, 13 N.E.3d 846, 849 (Ind. 2014).


[32]   In determining an appropriate sentence, the trial court identified the following

       aggravating circumstances: Gill’s criminal history; the fact that V.B. was under

       the age of twelve in three of the offenses; the repetitive nature of the offenses;

       the fact that Gill was in a position of care and trust over V.B.; and Gill’s lack of

       veracity. As a mitigating circumstance, the trial court noted that Gill has family

       support. The trial court found that the aggravating factors outweigh the

       mitigating factors and accordingly enhanced Gill’s sentences on Counts I, VI,

       and VII and ordered several of the sentences to run consecutively. Gill now

       argues that the trial court abused its discretion by failing to state its reasons for

       imposing consecutive sentences.


       Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 16 of 20
[33]   The decision to impose consecutive sentences is within the trial court’s sound

       discretion. Gross v. State, 22 N.E.3d 863, 869 (Ind. Ct. App. 2014), trans. denied.

       The trial court should state its reasoning for ordering consecutive sentences,

       which may be imposed based upon a single aggravating circumstance. Id. It is

       well settled that a trial court “may rely on the same reasons to impose a

       maximum sentence and also impose consecutive sentences.” Gellenbeck v. State,

       918 N.E.2d 706, 712 (Ind. Ct. App. 2009). Moreover, the trial court is under

       no obligation “to identify the aggravators that support consecutive sentences

       separately from the factors that support the sentence enhancement.” Smith v.

       State, 770 N.E.2d 818, 821 (Ind. 2002). In this case, the trial court cited

       numerous aggravating circumstances, any one of which could support both

       enhanced and consecutive sentences. As such, we cannot say that the trial

       court abused its discretion by imposing consecutive sentences.


                                       III. Appropriateness of Sentence

[34]   Finally, Gill claims that his eighty-year sentence is inappropriate in light of the

       nature of the offense and his character. He requests that our court revise his

       aggregate sentence to a term of thirty years. Notwithstanding the fact that the

       trial court acted within its sentencing discretion, our court “may revise a

       sentence authorized by statute if, after due consideration of the trial court’s

       decision, [we] find[] that the sentence is inappropriate in light of the nature of

       the offense and the character of the offender.” Ind. Appellate Rule 7(B).

       Whether a sentence is inappropriate depends upon “our sense of the culpability

       of the defendant, the severity of the crime, the damage done to others, and


       Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 17 of 20
       myriad other factors that come to light in a given case.” Cardwell v. State, 895
N.E.2d 1219, 1224 (Ind. 2008). We may consider “any factors appearing in the

       record.” Stetler, 972 N.E.2d at 408. “The principal role of appellate review

       should be to attempt to leaven the outliers, and identify some guiding principles

       for trial courts and those charged with improvement of the sentencing statutes,

       but not to achieve a perceived ‘correct’ result in each case.” Cardwell, 895
N.E.2d at 1225. Ultimately, our focus centers on “the length of the aggregate

       sentence and how it is to be served.” Sanchez v. State, 938 N.E.2d 720, 722 (Ind.

       2010). Here, Gill bears the burden of demonstrating that his eighty-year

       sentence is inappropriate. See Stetler, 972 N.E.2d at 408.


[35]   The nature of Gill’s offenses is that he repeatedly molested V.B. over a span of

       seven years, beginning when V.B. was only seven years old. In so doing, Gill

       violated a position of trust with a child who considered him to be her stepfather.

       Gill’s sordid fondling of V.B. is despicable in itself, but he also penetrated her

       vagina and anus with his penis on multiple occasions without regard for the fact

       that he was hurting her and causing her to bleed. He tried to convince her that

       what they were doing was normal and that it would help her to become a more

       sexually experienced adult; yet, he also threatened that she would be separated

       from her siblings if she ever told anyone. When V.B. became concerned that

       she could be pregnant, Gill told his fourteen-year-old stepdaughter that she

       should punch herself in the stomach in an effort to terminate any possible

       pregnancy. And then, by his actions, Gill forced V.B. onto a criminal path by

       having to steal a pregnancy test.


       Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 18 of 20
[36]   As to the character of the offender, Gill has a lengthy criminal history—all

       committed as an adult. In addition to two Class D felony convictions for theft

       and receiving stolen property and three Class A misdemeanor convictions for

       criminal conversion and theft, Gill failed to appear before the court in various

       matters on sixteen separate occasions between the ages of nineteen and twenty-

       nine. Five petitions to revoke probation were filed against him, one of which

       was found to be true and the others were dismissed pursuant to plea

       agreements. While none of these prior offenses were related to the charged

       molestations, they are indicative of Gill’s proclivity for deceitful conduct and

       his disrespect for the court’s authority. We recognize that, prior to the instant

       case, Gill’s last conviction was in 2001. However, it is clear that Gill was not

       leading a law-abiding life during this gap of time as he spent at least seven of

       those years repeatedly molesting his stepdaughter. Furthermore, as noted by

       the trial court, Gill’s lack of veracity throughout the trial speaks volumes about

       his character. Gill provided misleading information during the pre-sentence

       investigation, and during the trial—despite the trial court’s order for a

       separation of witnesses—Gill contacted both Ramirez and his father to report

       on the testimony of other witnesses and to instruct his father about how to

       testify. Gill is already serving far less than the maximum sentence for the

       crimes that he committed, and in light of the nature of the offense and his

       character, we decline to revise his sentence as being inappropriate.




       Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 19 of 20
                                               CONCLUSION

[37]   Based on the foregoing, we conclude that the State presented sufficient evidence

       to uphold Gill’s conviction. We further conclude that the trial court acted

       within its discretion in imposing consecutive sentences, and Gill’s sentence is

       appropriate in light of the nature of the offense and his character.


[38]   Affirmed.


[39]   Bailey, J. and Barnes, J. concur




       Court of Appeals of Indiana | Memorandum Decision | 79A02-1408-CR-594 | May 13, 2015   Page 20 of 20